KRUEGER, Judge.
The conviction is for murder with malice. The punishment assessed is confinement in the state penitentiary for a period of nine years.
The record is before this court without a statement of facts or bills of exception. The indictment and all other matters of procedure appear regular-
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing-opinion of the Commission of Appeals has been examined by the Judges of. the Court of Criminal Appeals and approved by the Court.